Case 19-40310-pwb   Doc 29   Filed 05/15/19 Entered 05/15/19 09:29:09   Desc
                                  Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

     IN RE: NICHOLAS MACK WHITE AND        {   CHAPTER 13
            TARA RANA WHITE,               {
                                           {
             DEBTOR(S)                     {   CASE NO. R19-40310-PWB
                                           {
                                           {   JUDGE BONAPFEL


                    SUPPLEMENTAL OBJECTION TO CONFIRMATION


          COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
     Confirmation of the plan for the following reasons:

          1. The amended Chapter 13 plan filed May 10, 2019 fails
     to indicate the proposed change(s) to Section(s) 2.1 at the top
     right of the form, possibly rendering those changes ineffective.
     General Order No. 21-2017.

          WHEREFORE, the Trustee moves the Court to inquire into the
     above objections, deny Confirmation of this Debtor's (s') Plan
     and to dismiss the case; or, in the alternative, convert the
     case to one under Chapter 7.




                                           _________/s/______________
                                           Brandi L. Kirkland, Attorney
                                           for Chapter 13 Trustee
                                           GA Bar No. 423627




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     brandik@atlch13tt.com
Case 19-40310-pwb   Doc 29   Filed 05/15/19 Entered 05/15/19 09:29:09   Desc
                                  Page 2 of 2

     R19-40310-PWB
                             CERTIFICATE OF SERVICE

          This is to certify that on this day I caused a copy of the
     foregoing pleading to be served via United States First Class
     Mail, with adequate postage thereon, on the following parties at
     the address shown for each:

     DEBTOR(S):

     NICHOLAS MACK WHITE
     312 PETERS STREET
     CALHOUN, GA 30701-2720

     TARA RANA WHITE
     312 PETERS STREET
     CALHOUN, GA 30701-2720

     I further certify that I have on this day electronically filed
     the pleading using the Bankruptcy Court's Electronic Filing
     program, which sends a notice of this document and an
     accompanying link to this document to the following parties who
     have appeared in this case under the Bankruptcy Court's
     Electronic Case Filing program:

     SAEGER & ASSOCIATES, LLC

     This 15th day of May 2019




                     /s/
     Brandi L. Kirkland, Attorney
     State Bar No. 423627




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     brandik@atlch13tt.com
